Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Amendments
           In the reply filed 11/24/2021, Applicant has amended Claims 1-29, and added new claims, Claims 30 and 31. 
Claims 5, 6, and 12-29 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	 Claims 1-4, and 7-11 and 30-31 are under consideration. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/03/2021 and 8/26/2021 were filed after the mailing date of the non-final Office action on 7/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

	
Withdrawn Objection to Drawings
The prior objections to Figures 2, 3, 4A, of the replacement drawings filed 3/01/2019 is withdrawn in light of Applicant’s amended drawing filed 11/17/2021.  
The prior objection to Figure 8 of the replacement drawings filed 3/01/2019 is withdrawn in light of Applicant’s amended drawing filed 11/17/2021.  


Maintained Objection to Drawings
Figure 1 of the replacement drawings filed 3/01/2019 stands objected to for not corresponding to its indicated SEQ ID NO. Specifically, the sgRNA depicted in Fig. 1 is indicated to be SEQ ID NO:207, however the presented sgRNA sequence appears to be different from SEQ ID NO:207. For example, SEQ ID NO:207 has the sequence “uccccu” in the bulge of the repeat region, while Fig. 1 has the sequence of “ucccu”. Furthermore, SEQ ID NO:207 ends with the nucleotides “ua”, while Fig. 1 ends the nucleotides “au”. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/24/2021 make no mention of Figure 1, and the substitute drawings filed 11/17/2021 do not include Figure 1.



Withdrawn Objection to Specification
The prior objection to Table 4 of the specification filed 3/01/2019 is withdrawn in light of Applicant’s amended drawing filed 11/17/2021.  

Withdrawn Claim Objections
The prior objection to Claim 7 is withdrawn in light of Applicant’s amended to spell out the abbreviations Nme1 and Nme2.

Allowable subject matter
Claims 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and claim 31 was corrected for indefiniteness under 112(d) (see below). Specifically, the prior art is silent to the Nme sgRNA selected from the group consisting of SEQ ID NO:2-12.


	New Claim Rejections - 35 USC § 112(d)
as necessitated by amendment	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 
Specifically, claim 31 draws to a sgRNA with the sequence of SEQ ID NO:2,  which does NOT narrow the scope of claim 8 where the sgRNA comprises a truncated Stem 2 region.  Essentially, due to the applicant’s own claim language, the embodiment of SEQ ID NO:2 is excluded from the scope of claim 8 because SEQ ID NO:2 while having a truncated repeat:antirepeat region does not have a truncated Stem 2 region. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Withdrawn 35 USC § 102 
The prior rejection of Claims 1-3, and 8-10 under 35 U.S.C. 102(a)(1) as being anticipated by Joung et al., (US2016/0024524, filed 3/14/2014, published 1/28/2016), as evidenced by Hwang et al., (Nat Biotech, 2013, 31:227-229) is withdrawn in light of Applicant’s amendment of Claim 1 to limit the sgRNA to Nme, which is a limitation Joung does not teach.

The prior rejection of Claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Ran et al., (US2016/0355795, filed 6/03/2016, published 12/08/2016) is withdrawn in light of Applicant’s amendment of Claim 1 to limit the sgRNA to Nme, which is a limitation Ran does not teach.

The prior rejection of Claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al., (US2018/0057810, filed 3/24/2017, published 3/01/2018) is withdrawn in light of Applicant’s amendment of Claim 1 to limit the sgRNA to Nme, which is a limitation Zhang does not teach.

The prior rejection of Claims 8 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al., (US2018/0057810, filed 3/24/2017, published 3/01/2018) is withdrawn in light of Applicant’s amendment of Claim 8 to limit the sgRNA to Nme, which is a limitation Zhang does not teach.

Withdrawn 35 USC § 103 
The prior rejection of Claim 4 under 35 U.S.C. 103 as being unpatentable over Ran et al., (US2016/0355795, filed 6/03/2016, published 12/08/2016) is withdrawn in light of Applicant’s amendment of Claim 1 to limit the sgRNA to Nme, which is a limitation Ran does not teach.

The prior rejection of Claim 11 under 35 U.S.C. 103 as being unpatentable over Zhang et al., (US2018/0057810, filed 3/24/2017, published 3/01/2018), in view of Ran et al., (US2016/0355795, filed 6/03/2016, published 12/08/2016) is withdrawn in light of Applicant’s amendment of Claim 8 to limit the sgRNA to Nme, which is a limitation neither Zhang nor Ran teach.


Maintained Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 7 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hou et al., (PNAS, 2013,10:15644-15649, see IDS filed 1/31/2019) 

With respect to claim 1, Hou teaches single guide RNA sequence from N. meningitides Cas9 comprising a truncated repeat:anti-repeat region (see excerpt from Fig. S1A below).

    PNG
    media_image1.png
    349
    1176
    media_image1.png
    Greyscale

Specifically in regard to the truncated repeat:anti-repeat region, Hou teaches that the sgRNA is formed from the processed tracrRNA and crRNA that are joined by a linker and are missing the 3’ end of the naturally occurring full-length crRNA and the complementary 5’ end of the naturally occurring full-length tracrRNA (see Table S4). Thus, the processed tracrRNA and crRNA used in the sgRNA of Hou meet Applicant’s definition of a polynucleotides sequence wherein a portion of the wild type sequence is absent.
With respect to claim 7, as stated supra, Hou teaches the sgRNA is from N. meningitides Cas9, and the sequence provided by Hou appears to be identical to the Nme1Cas9 wt sgRNA (i.e., SEQ ID NO:225) in Figure 4A of Applicant’s disclosure.
Accordingly, Hou anticipates instant claims.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/24/2021 are acknowledged.
Applicant argues that Hou teaches a wild type Nme sgRNA corresponding to the mature, RNAse III processed form that exits in Nme, which Applicant’s specification defines as a full-length 145 nucleotide Nme sgRNA (p. 9-10 of Remarks).
Applicant remarks have been considered but are not found persuasive.
It first must be noted that Applicant’s claimed invention is very broad because Applicant’s specification provides a special definition for the term “truncated” as a polynucleotide sequence “that at least a portion of the wild type sequence may be absent” (p. 17, lines 19-20). Thus, contrary to Applicant’s assertion, the 145 nucleotide sgRNA taught by Hou is in fact “truncated” because a portion of the crRNA is absent because it has been cleaved by RNAse III. Furthermore, contrary to Applicant’s assertion, the Hou version of the sgRNA corresponding to RNAse III processed crRNA is in fact a truncated version of the full-length crRNA, which is in fact a functional wild type form of the Nme crRNA.  In other words, although Applicant argues that the “wild type sgRNA” sequence presented in Fig. 3 and 4A of instant Application (which correspond to the sgRNA taught by Hou) correspond to the mature, RNAse III processed forms as they exist in Nme cells, Hou teaches that this version of the crRNA is missing the 3’ end of the naturally occurring full-length crRNA and the complementary 5’ end of the naturally occurring full-length tracrRNA.	Importantly, in order to complete the art of record and to rebut Applicant's arguments, Applicant is directed to the review of Zhang et al. (Mol Cell, 2013, 50:488-503, see IDS filed 1/31/2019)), which demonstrate that well before the time of invention it was known that the repeat:antirepeat region extended well beyond the regions selected by Hou for the generation of the Nme sgRNA (see Fig. 2D of Zhang). 

    PNG
    media_image2.png
    135
    823
    media_image2.png
    Greyscale

Furthermore, both Hou and Zhang teaches that RNAse III cleavage of Nme crRNA/tracrRNA duplex was not necessary for CRISPR mediated cleavage. In other words, the full-length unprocessed Nme crRNA is functional, as is the truncated version missing the 3’ end. Thus, Hou teaches a sgRNA with a truncated repeat:antirepeat region, which is significant shorter than the unprocessed, yet fully functional, crRNA and tracerRNA repeat:antirepeat region.

New Claim Rejections - 35 USC § 102
as necessitated by amendment

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buerckstuemmer et al. (US2017/0002380, filed 11/28/2014), as evidenced by Hou et al., (PNAS, 2013,10:15644-15649, see IDS filed 1/31/2019)

 With respect to claim 1, Buerckstuemmer teaches single guide RNA sequence from N. meningitides Cas9 comprising a truncated repeat:anti-repeat region (see excerpt from Fig. 5 below).

    PNG
    media_image3.png
    201
    1031
    media_image3.png
    Greyscale

Specifically in regard to the truncated repeat:anti-repeat region, as shown supra, Hou evidences that the sgRNA is formed from the processed tracrRNA and crRNA that are joined by a linker and are missing the 3’ end of the naturally occurring full-length crRNA and the complementary 5’ end of the naturally occurring full-length tracrRNA. Thus, the processed tracrRNA and crRNA used in the sgRNA of Buerckstuemmer meet Applicant’s definition of a polynucleotides sequence wherein a portion of the wild type sequence is absent.
With respect to claim 7, as stated supra, Buerckstuemmer teaches the sgRNA is from N. meningitides Cas9, and the sequence provided by Buerckstuemmer is be identical to the Nme1Cas9 wt sgRNA (i.e., SEQ ID NO:225) in Figure 4A of Applicant’s disclosure (see SCORE search 9/08/2022, rnpbm file, result #10).
Accordingly, Buerckstuemmer, as evidenced by Hou,
 anticipates instant claims.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/24/2021 are acknowledged.
Although Applicant arguments were directed to Hou et al. (2013), Applicant’s argument regarding the meaning of “truncated” and the fact that the specification defines the term to include the RNAse III cleaved portions of a sgRNA have been addressed above.


Claims 1, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buerckstuemmer et al. (US2017/0002380, filed 11/28/2014)

 With respect to claim 1, Buerckstuemmer teaches single guide RNA sequence from N. meningitides Cas9 comprising a truncated repeat:anti-repeat region (see excerpt from Fig. 5 below).

    PNG
    media_image4.png
    178
    859
    media_image4.png
    Greyscale

With respect to claim 4, as shown supra, Buerckstuemmer teaches the length of the truncated sgRNA is 121 nucleotides.
With respect to claim 7, as stated supra, Buerckstuemmer teaches the sgRNA is from N. meningitides Cas9, and the parent sequence (i.e., SEQ ID NO:45) of the truncated sequence provided by Buerckstuemmer is identical to the Nme1Cas9 wt sgRNA (i.e., SEQ ID NO:225) in Figure 4A of Applicant’s disclosure (see SCORE search 9/08/2022, rnpbm file, result #10).
Accordingly, Buerckstuemmer anticipates instant claims.


New Claim Rejections - 35 USC § 103
as necessitated by amendment

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Buerckstuemmer et al. (US2017/0002380, filed 11/28/2014), in view of Church et al. (US2019/0264202, filed 11/01/2017). 

As discussed previously, Buerckstuemmer teaches single guide RNA sequence from N. meningitides Cas9 comprising a truncated repeat:anti-repeat region.
However, although Buerckstuemmer teaches truncated versions of the sgRNAs [00268-0269], they are silent with respect to a Nme sgRNA comprising a truncated Stem 2.
Church (US2019) teaches single guide RNA sequences from N meningitidis for nmCas9 ([0023, 0033, 0038, 0091], see claim 37 of Church US2019). 
In regard to claim 2, Church teaches a truncation of nucleotides contributing to the stem loops including the Stem 2 region of the sgRNA so as to be replaced with an RT transcription primer sequence (Abstract, [0005, 0068, 0087], see Figures 3-6). Note that Applicant’s specification defines the term “truncated” on p. 11 as at least a portion of the wild type sequence may be absent. 
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to prepare the truncated Nme Cas9 sgRNA as taught by Buerckstuemmer and further combine a truncated Stem 2 loop replaced with a RT primer binding site as taught by Church (US2019) with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Church (US2019) because the inclusion of the RT primer site allows the amplification and identification of optimal spacer sequences when screening target sites [0005]. Importantly, sgRNA comprising the RT primer site would have been particularly advantageous to include in the sgRNA of Buerckstuemmer when screening target sites in the haploid human cell lines [0147, 0242]. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/24/2021 are acknowledged.
Although Applicant’s arguments regarding a truncated Stem 2 loop were directed to the prior art of Zhang et al.(2018), they are also relevant to the reference of Church et al. (2019). Specifically, Applicant argues that replacing nucleotides in the stem loop 2 of the sgRNA backbone fails to suggest truncating the stem 2 region (pgs. 17-18 of Remarks).
Applicant’s arguments have been considered but are not found persuasive.
As stated supra, Applicant’s special definition of “truncated” polynucleotide sequence is one where “at least a portion of the wild type sequence may be absent” (p. 17, lines 19-20). In instant case, Church clearly teaches that at least a portion of the loop of stem 2 is absent, and therefore meets the limitations of the claims.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Buerckstuemmer et al. (US2017/0002380, filed 11/28/2014), in view of Church et al. (US2019/0264202, filed 11/01/2017), Church et al. (US2015/0259684, filed 3/31/2015) and Joung et al., (US2016/0024524, filed 3/14/2014, published 1/28/2016, prior art of record)

As discussed previously, Buerckstuemmer teaches a single guide RNA sequence from N. meningitides Cas9 comprising a truncated repeat:anti-repeat region.
However, although Buerckstuemmer teaches that typical length of the spacer sequence for Nme Cas9 gRNA is 24 bases (see legend of Fig. 3A.), they are silent with respect to a Nme sgRNA comprising a truncated spacer.
Nevertheless, in regard to claim 3, Church (US2019) teaches single guide RNA sequences from N meningitidis for nmCas9 ([0023, 0033, 0038, 0091], see claim 37 of Church US2019). Specifically, Church (US2019) teaches that the length of the spacer sequence for Cas9 gRNA can be less than 24 bases [0053].
Furthermore, in regard to claim 3, Church (US2015, same inventor as Church US2019) teaches that the length of the spacer sequence for Nme Cas9 gRNA can be 20 bases ([0062, 0125-0126, 0147-0148], Examples V-VI, see Fig. 13A).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to prepare the Nme sgRNA as taught by Buerckstuemmer and substitute a truncated spacer shorter than 24 nucleotides as taught by Church (US2019) and Church (US2015) with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, it would have been obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Second, Joung et al. teaches a genus of sgRNA belonging to Cas9 orthologues including N. meningitis ([0132], see Table p. 17), and teaches that shorter spacers are advantageous because they are more specific in their activities [0169-0171]. Thus, it would have been obvious to truncate the spacer of the NmeCas9 sgRNA of Buerckstuemmer in order to make its activity more specific.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/24/2021 are acknowledged and have been addressed above.

Claims 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Buerckstuemmer et al. (US2017/0002380, filed 11/28/2014), in view of Church et al. (US2019/0264202, filed 11/01/2017). 

As discussed previously, Buerckstuemmer teaches single guide RNA sequence from N. meningitides Cas9 comprising a truncated repeat:anti-repeat region.
Specifically, in regard to claim 9, as stated supra, Beurckstuemmer teaches a truncated repeat:anti-repeat region.
However, although Buerckstuemmer teaches truncated versions of the sgRNAs [00268-0269], they are silent with respect to a Nme sgRNA comprising a truncated Stem 2.
Church (US2019) teaches single guide RNA sequences from N meningitidis for nmCas9 ([0023, 0033, 0038, 0091], see claim 37 of Church US2019). 
In regard to claim 8, Church teaches a truncation of nucleotides contributing to the stem loops including the Stem 2 region of the sgRNA so as to be replaced with an RT transcription primer sequence (Abstract, [0005, 0055, 0057, 0068, 0071, 0087], see Figures 3-6). Note that Applicant’s specification defines the term “truncated” on p. 11 as at least a portion of the wild type sequence may be absent. 
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to prepare the truncated Nme Cas9 sgRNA as taught by Buerckstuemmer and further combine a truncated Stem 2 loop replaced with a RT primer binding site as taught by Church (US2019) with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Church (US2019) because the inclusion of the RT primer site allows the amplification and identification of optimal spacer sequences when screening target sites [0005]. Importantly, sgRNA comprising the RT primer site would have been particularly advantageous to include in the sgRNA of Buerckstuemmer when screening target sites in the haploid human cell lines [0147, 0242]. 
Specifically, in regard to claim 11, as stated supra, Buerckstuemmer teaches the length of the truncated sgRNA is 121 nucleotides. Furthermore, Church (US2019) teaches an embodiment where the stem 2 loop nucleotides are replaced by a shortened version of the RT primer docking site that serves as the loop itself ([0055, 0057, 0071], see claim 6 of Church US2019), thereby not changing the overall length sgRNA. Thus, it would have been obvious to have a the 121 nucleotide sgRNA with the truncated repeat:antirepeat region and replaced Stem 2 region as suggested by Buerckstuemmer in view of Church (US2019) since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/24/2021 are acknowledged and have been addressed supra.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Buerckstuemmer et al. (US2017/0002380, filed 11/28/2014), in view of Church et al. (US2019/0264202, filed 11/01/2017), as applied to claim 8, in further view of Church et al. (US2015/0259684, filed 3/31/2015) and Joung et al., (US2016/0024524, filed 3/14/2014, published 1/28/2016, prior art of record)

As discussed previously, Buerckstuemmer teaches a single guide RNA sequence from N. meningitides Cas9 comprising a truncated repeat:anti-repeat region.
However, although Buerckstuemmer teaches that typical length of the spacer sequence for Nme Cas9 gRNA is 24 bases (see legend of Fig. 3A.), they are silent with respect to a Nme sgRNA comprising a truncated spacer.
Nevertheless, in regard to claim 10, Church (US2019) teaches that the length of the spacer sequence for Cas9 gRNA can be less than 24 bases [0053].
Furthermore, in regard to claim 10, Church (US2015, same inventor as Church US2019) teaches that the length of the spacer sequence for Nme Cas9 gRNA can be 20 bases ([0062, 0125-0126, 0147-0148], Examples V-VI, see Fig. 13A).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to prepare the Nme sgRNA as taught by Buerckstuemmer and substitute a truncated spacer shorter than 24 nucleotides as taught by Church (US2019) and Church (US2015) with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, it would have been obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Second, Joung et al. teaches a genus of sgRNA belonging to Cas9 orthologues including N. meningitis ([0132], see Table p. 17), and teaches that shorter spacers are advantageous because they are more specific in their activities [0169-0171]. Thus, it would have been obvious to truncate the spacer of the NmeCas9 sgRNA of Buerckstuemmer in order to make its activity more specific.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/24/2021 are acknowledged and have been addressed above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1633